Tom Glaze, Justice. Appellant brings this pro se appeal from the trial court’s denial of appellant’s petition for declaratory judgment requesting that his parole eligibility be correctly determined.1 He has failed to abstract any of the record. In addition, the three courts’ sentencing orders needed to determine parole eligibility are omitted from the transcript.  We hold pro se litigants to the abstracting requirement of Rule 9 of the Rules of the Arkansas Supreme Court and Court of Appeals. Bryant v. Lockhart, 288 Ark. 302, 705 S.W.2d 9 (1986); Walker v. State, 283 Ark. 339, 676 S.W.2d 460 (1984). In the present case, appellant not only wholly ignored this court’s abstracting requirement, but also he failed to privilege us with a record that contains the court orders necessary to determine the parole eligibility issue the appellant raises in this appeal. Accordingly, we are required to affirm pursuant to Ark. Sup. Ct. R. 9(e)(2).   In an earlier appeal, this court denied post-conviction relief to appellant. Pennington v. State, 294 Ark. 185, 741 S.W.2d 266 (1987).